DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “within the manufacturing tolerance” in claim 6 is a relative term which renders the claim indefinite. The term “within the manufacturing tolerance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The manufacturing tolerance can be randomly defined when there are no given parameters to distinctly define the manufacturing tolerance. For the purposes of this rejection any device stated as obvious will be assumed to be within the manufacturing tolerance.
Moreover, “the manufacturing tolerance” lacks proper antecedent basis.
Thus claim 6 is rejected.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 5-6, 8-12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 10663630; “Larsen”).
First of all, it is noted that Larsen does not use the word “waveguide” to describe at least element 330 in fig. 3. Larsen also does not use the word “waveguide” to describe element 322 in 
So, with the above in mind Larsen teaches the subject matter of instant claim 1. Note that when referring to fig. 3 (i.e., inclusive of figs. 3-5), fig. 1 may also be referred to per the teachings at col. 5 lines 40-50.  This means it would have at least been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light source 290 as (shown in fig. 2) to illuminate the entire bottom side of 330 in figs. 3, 5, which makes the entire figs. 3, 5 device the claimed 1st illumination zone.  Thus element 330 (the claimed distribution element) completely covers the 1st emission zone {EZ} (e.g., fig. 2 using element 300 substituted for element 100 MPEP §2144.06   Art Recognized Equivalence for the Same Purpose [R-6] II. < SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE and/or MPEP §2144.07 Art Recognized Suitability for an Intended Purpose).  Moreover, the claimed 1st EZ spans an are equal essentially the entire bottom surface of element 330 in fig. 3 as it is illuminated by source 290.  So, clearly at least two output coupling structures 322 overlap the claimed 1st EZ (e.g., fig. 3).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pillars 322 and base 330 in one molding step as a one-piece solid body at least for the purpose of reducing any discontinuities where element 330 interfaces with part 328 (as discontinuities can produce unwanted 
Clearly, the structure rendered obvious by Larsen (see above) also teaches
- the output coupling structures 322 are individual (e.g., fig. 3), spaced-apart elevations which each extend away from the distribution element 330 and each comprise an output coupling surface 324 at an end remote from the distribution element 330 (e.g., figs. 3, 5), 
- during specified normal operation, the radiation emitted by the first emission zone enters the optical waveguide via the entrance side (e.g., light enters bottom side of element 330; figs. 3, 5), then passes through the distribution element (e.g., passes through the thickness of the plate 330; figs. 3, 5) and finally exits the optical waveguide via the output coupling surfaces 324 of the output coupling structures 322 (e.g., figs. 3, 5), 
- a structure 340 (e.g., fig. 5) that is nontransmissive for the radiation (e.g., col. 5 lines 40-55; col. 8 line 60 to col. 9 line 16) of the first emission zone is arranged on the optical waveguide in the region between the output coupling structures 322 (e.g., fig. 5).
Thus claim 1 is rejected.
Moreover, the structure rendered as obvious by Larsen as described by the reasons and/or references above clearly teaches each and every element of claims 5, 9 (e.g., see fig. 5), 10, 11, 12 (re: claims 10-12: e.g., col. 5 lines 40-55; col. 8 line 60 to col. 9 line 16; element 340 forms a shaped body; fig. 5), and 17 (the Larsen device is clearly made for a display).
Thus, each of respective claims 5, 9, 10, 11, 12 and 17 is rejected.	
	Re: claim 6, clearly Larsen teaches wherein the longitudinal axes of the output coupling structures 322 are perpendicular to the main extension plane of the distribution element 330 (e.g., 
	Thus claim 6 is rejected.
	Further, re: claim 8, element 330 is a substantially platelet shaped portion at least since it is a minute flat body (e.g., minute at least in that it is thin/minute relative to the height pf the pillars 322 from top to bottom; fig. 3).
	Thus claim 8 is rejected.

Response to Amendment
It is noted that the amendment to the claims filed 12/16/20 including the limitation “at least two output coupling structures overlap the first emission zone” overcomes the references D1-D4 from the written opinion of record filed on 12/16/20.

Allowable Subject Matter
Claims 2-4, 7, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        1